BENEDICT, J.
This application does not, in my opinion, disclose a just cause for submitting the question of the legality and propriety of the suspension of the relator from his position in the department of water supply, gas, and electricity to a jury. The court should not interfere with the internal administration of the city departments, except in flagrant cases of oppression, injustice, or illegality; otherwise, the court would constantly be importuned to interfere between the heads of these departments and their subordinates, and this would necessarily break down the discipline and work, to the detriment of *297the city’s interest. When persons enter the public service, they do not become immune from proper regulation and control in the discharge of their duties, and if, from honest motives, those in charge of a department suspend their subordinates because of motives of economy or for the better administration of the department, the court should not interfere. Its supervisory powers ought to be and will be exercised to prevent wrong or injustice arising in the suspension or dismissal of persons employed in the municipal civil service; but, before judicial interference, a prima facie case must be presented. This has not been done in the present instance.
Motion for alternative writ is denied, but without costs.